El Juez Asociado Señoe Wole,
emitió la opinión del tribunal.
En este caso fné dictada sentencia contra Bartolo Suau en diciembre 30, 1924 y apelada por él en enero 27, 1925. El apelante optó por incorporar la evidencia por medio de notas taquigráficas y estas notas fueron subsiguientemente archivadas en la corte de distrito de Aguadilla por el taquí-grafo el día 9 de noviembre de 1925. En diciembre 14, 1925 consta una resolución de la corte que expresa que el deman-dado-apelante radicó un proyecto de enmiendas que él de-seaba hacer. La corte de distrito, según aparece, denegó las propuestas enmiendas y el mismo día, o sea en diciem-bre 14, en una resolución por separado incorporó las notas taquigráficas como fueron aprobadas haciéndolas formar parte del legajo de la sentencia.
El día 28 de enero de 1926 como aparece de la transcrip-ción, ambos abogados certificaron que los autos eran copia fiel y correcta, mencionando en dicha certificación de haber sido aprobada una transcripción de la evidencia por la corte de distrito.
En febrero 1, 1926 la transcripción como había sido cer-tificada fué radicada en esta corte, y podemos presumir de modo concluyente que los autos fueron así archivados por el propio apelante.
Con estos antecedentes se presenta ahora el apelante en febrero 8, 1926 y pide mediante moción que se enmiende el récord. Aparece, como hemos dicho, .que después que la transcripción de la evidencia quedó en poder de la corte inferior y antes de la aprobación el apelante trató de que la misma fuera corregida y propuso enmiendas. Al rehusar la corte hacer las enmiendas y después de la aprobación el apelante presentó una moción de reconsideración que *141fué a la vez desestimada. Las presunciones todas están a favor de la deliberada actuación de la corte inferior.
Tenemos ante nuestra consideración unos autos debida-mente certificados y completos y la moción de corrección de autos como fia sido presentada es insuficiente. Quizás si el apelante Rubiera presentado su moción a tiempo, o sea, cuando la corte se negó a admitir las enmiendas, este tribunal por apelación, o preferentemente quizás por virtud del artículo 64 de nuestro Reglamento, Rubiera de acuerdo con el mismo, Raber estado en condiciones de considerar la pre-sente moción. Bajo esa regia el apelante debe poner a esta corte prima facie mediante affidavits o de otro modo en condiciones de poder corregir la transcripción de la eviden-cia. La demostración RecRa en' la moción ante nuestra con-sideración es enteramente inadecuada para cualquier fin.
Una propuesta adición o corrección de los autos no puede servir al apelante. Las secciones 55 y 56 de nuestro Regla-mento sólo autorizan tales correcciones de la transcripción como aparecen de los autos en la corte inferior. Tuvimos ocasión de considerar una situación semejante en el caso de Pérez Hermanos v. Arenas, 30 D.P.R. 102. Dijimos en la página 104 lo siguiente:
“No es por medio de la moción sobre corrección de autos que autorizan las reglas de esta corte como podría eliminarse una prueba que se incluyó en la exposición del caso preparada por el apelante, que la parte contraria permitió sin objeción alguna que quedara in-cluida y que el juez sentenciador certificó que era correcta. Para tales casos, que sólo muy raras veces se concibe que puedan ocurrir, la ley otorga recursos apropiados.
“ ‘La regla general,’ dice Corpus Juris, ‘es que un caso o ex-posición de hechos en apelación no puede ser enmendado o alterado en la corte de apelación, porque esa corte debe recibir y actuar so-bre el caso aprobado tal como viene de la corte inferior, tomándolo como la expresión de la absoluta verdad. Pero la corte puede, si se le pide, conceder un tiempo razonable para solicitar una correc-ción de la corte inferior. En algunas jurisdicciones si cualquiera de *142las partes se siente perjudicada por la inserción n omisión de mate-rias en la exposición tal como fué aprobada por el juez sentenciador, pnede solicitar mediante petición a la Corte Suprema, establecer una exposición adecuada respecto a dichas materias.’ 4 C. J. see. 2035, pág. 371.”
Además, el apelante se unió a sus opositores certificando que los autos eran completos y radicó en esta corte la transcripción como fúé aprobada. Bajo estas circunstancias cualquier tentativa para corregir la transcripción de la evidencia llega demasiado tarde, especialmente toda vez que la corte inferior ha considerado la cuestión y desestimado la petición de corrección de autos.
Incidentalmente podemos decir que era el deber del ape-lante inspeccionar las notas transcritas prontamente y en-tonces haber tratado de hacer la corrección antes del día señalado para la vista sobre las mismas. No hay ninguna demostración aquí de alguna entrevista con el taquígrafo o tentativa para que explicara o admitiera, o negara la co-rrección de dichas notas.
La moción de corrección de autos debe ser declarada sin lugar.